DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April  25, 2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  line 6 recites “inside a motor” which should read --inside the motor-- since a motor was previously defined.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 2016/0258209), hereinafter referred to as Berman, in further view of Canada et al. (US 5,726,911), hereinafter referred to as Canada, and Li (US 5,763,980).
Regarding claims 1 and 20, Berman discloses a motorized window shade system (200) comprising:
a shade tube (250) in a pocket (240; Fig. 2A-2B);
a window shade (255) attached to the shade tube (250);  
a motor (130) configured to rotate the shade tube to cause the motor shade to at least partially cover a window (Fig 2A, 2B);
a first temperature sensor and a second temperature sensor (125, Fig. 1; paragraph [0068]; temperature sensors are utilized to detect, measure, and communicate information regarding temperature and detect heat gain that enters a space; the heat gain is the rise in temperature in the room and the controller in turn controls the shade and the HVAC system to reduce solar heat gain and prevent overheating; paragraph [0039], [0056], [0063]); and 
a controller (100, 105, 110; Fig. 1; paragraph [0060]) configured to adjust a mode of the system from an override mode to an automated mode. 
Berman fails to disclose that the first temperature sensor is an internal temperature sensor that measures a first temperature of the motor and that the second temperature sensor is an external temperature sensor that measures a second temperature of the pocket and to adjust the system in response to the second temperature exceeding a threshold. However, Canada teaches a motor monitoring system (Fig.1-6; abstract) comprising: a motor (102; Fig. 1-3); an internal temperature sensor (120; Fig.4-5) that measures a first temperature of the motor (104; Fig.1); and an external temperature sensor (122; Fig. 4-5) that measures a second temperature of a pocket (100; Fig.4; col 7, In 17-22, "The frame temperature sensor 120 outputs an electrical signal online 176 corresponding to the temperature of the motor frame 104, and ambient temperature sensor 122 outputs an electrical signal online 178 corresponding to ambient temperature. The difference between the two temperatures is the motor heating”); and a controller (170; Fig. 5) configured to operate in response to the second temperature (col 11, In 1-14). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have modified the temperature sensors location to measure the temperature difference between the motor and the pocket (compare the first temperature to the second temperature to obtain a difference) so as to not overheat the motor and cause motor degradation due to being overheated such that the controller is configured to adjust a mode in response to the second temperature exceeding a threshold. 
As modified, the internal temperature sensor measures the temperature of the motor but it is not located inside of the motor. However, providing the temperature sensor inside the motor to measure the internal temperature of the motor would have been obvious at the time of effective filing, as taught by Li. Li disclose that a temperature sensor (36) is known to be located within the casing of a motor to detect the inside temperature so as to determine when the motor raises beyond a predetermined threshold to prevent overheating of the motor. It would have been  obvious to one having ordinary skill in the art at the time of effective filing to provide the internal   temperature  within the internal casing  of the motor in order to accurately determine the temperature of the motor.
As modified Berman in view of Canada and Li disclose a method comprising: measuring a first temperature of a motor using an internal temperature sensor located inside the motor, wherein the motor is configured to rotate a shade tube having a window shade to cause the window shade to at least partially cover a window; measuring a second temperature of a pocket using an external temperature sensor located inside the pocket and outside of the motor, wherein the second temperature is based on heat gain from solar radiation that enters a space between the window shade and the window, wherein the heat gain rises from the space and into the pocket, and wherein the motor is in the pocket; comparing the first temperature to the second temperature to obtain a difference; and adjusting a mode of the system from an override mode to an automated mode, in response to the difference between the first temperature and the second temperature exceeding a threshold.
 Berman in view of Canada and Li teach the structural limitations claimed and known conditions that allow one of ordinary skill in the art to configure the controller as claimed without producing any new or unexpected result. Berman discloses a motorized window system having a controller and sensors for detecting temperature and Canada teaches that it is known for multiple temperature sensors to be used to measure temperatures in different locations within a system and comparing temperatures and executing a different mode based on exceeding a threshold and Li discloses providing a temperature sensor inside a motor. The claim would have been obvious because the particular known techniques were recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, Berman as modified with Canada discloses wherein the controller (100, 105, 110; Fig. 1 of Berman) is configured to raise the window shade, in response to a reduction in solar radiation in the pocket (Berman: paragraph [0138]).  
Regarding claim 3, Berman as modified with Canada discloses the controller (100, 105, 110; Fig. 1 of Berman) is configured to raise the window shade to a particular setting, based on a reduction in solar radiation in the pocket, solar angle and solar orientation (Berman: paragraph [0138]; [0178]).  
Regarding claim 4, Berman as modified with Canada discloses wherein the controller is configured to adjust the mode of the system from the override mode to the automated mode, in response to a time period (Berman: paragraph [0086]).  
Regarding claim 5, Berman as modified with Canada discloses wherein the controller is configured to adjust the mode of the system from the override mode to the automated mode, in response to an event (Berman: paragraph [0086]).  
Regarding claim 6, Berman as modified with Canada does not specifically disclose that the internal temperature sensor is located within a gear box of the motor. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the sensor’s location to more effectively measure the temperature difference between the motor and the pocket as to not overheat the motor and cause motor degradation.
Regarding claim 7, Berman as modified with Canada discloses wherein the external temperature sensor is located on an outside surface of the motor (Canada teaches sensor 122 is located on an outside surface of the motor 102; Figs 1-3; 100 is on an outside surface of the motor and contains temperature sensor 122).
Regarding claim 8, Berman as modified with Canada discloses the controller compensates for the first temperature of the motor, wherein the first temperature is increased by a degradation of the motor; Canada teaches the controller (170; Fig. 5) compensates for the first temperature of the fir motor (102) and wherein the first temperature is increased by a degradation of the motor (102; Figs. 1-3; col 7, ln 17-51; col 11, ln 1-14).  
Regarding claim 9, Berman as modified with Canada discloses wherein the controller adjusts a threshold for sending a notification to compensate for a degradation of the motor; Canada teaches the controller (170; Fig. 5) adjusts a threshold for sending a notification (Berman, paragraph [0049], [0131]) to compensate for a degradation of the motor (Canada: 102, Fig. 1-3; col 7, ln 17-51; col 11, ln 1-14).
Regarding claim 10, Berman as modified with Canada discloses wherein the controller (Berman: 100, 105, 110) restricts activation of the motor (102), in response to the second temperature being above a threshold (Berman: paragraph [0115]).  
Regarding claim 11, Berman as modified with Canada discloses wherein the controller (110, 105, 110) raises the window shade (255) around the motor, in response to the second temperature being above a threshold (Berman: paragraph [0115]; Berman does not specifically disclose “to release heat around the motor.” However, it is well known in the art that routine experimentation and various design engineering choices could have been used to arrive at moving the window shade to remove heat from the motor. Accordingly it would have been obvious to one having ordinary skill in the art at the time of effective filing to have modified the control to raise the window shade to release heat from the motor to increase the life of the motor.
Regarding claim 12, Berman as modified with Canada discloses wherein the controller compares the second temperature to a third temperature predicted from analyzing sky conditions to verify the third temperature (Berman: paragraph [0100], [0111]).  
Regarding claim 13, Berman as modified with Canada, Canada discloses further comprising an accelerometer configured to acquire vibration data from at least one of a component of the window shade system or an environment around the window shade system (Canada: 126, Fig. 4-5; col 5, ln 56-69; col 10, ln 66). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Berman such that the system employs the accelerometer of Canada in order to have allowed for a more complete and comprehensive control system.  
Regarding claim 14, Berman as modified with Canada, Canada teaches an accelerometer in communication with the controller (Canada: 126, Fig. 4-5; col 5, ln 56-59; col 10, ln 66).  It would have been obvious to one having ordinary skill in the art  at the time of effective filing to modify Berman such that the system employs the accelerometer of Canada in order to have allowed for a more complete and comprehensive control system.  
Regarding claim 16, Berman as modified with Canada, Canada teaches further comprising an accelerometer, and wherein the controller adjusts a threshold for sending a notification about excessive vibration to compensate for a degradation of the motor (Canada: 126; Fig. 4-5; col 5, ln 56-59; col 10, ln 66; col 7, ln 17-51; col 11, ln 1-14). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Berman such that the system employs the accelerometer of Canada in order to have allowed for a more complete and comprehensive control system.  
Regarding claim 18, Berman as modified with Canada, Berman teaches wherein the controller is configured to provide a notification, in response to a problem with the window shade system (Berman: paragraph [0089]).  
Regarding claim 19, Berman as modified with Canada, Berman discloses wherein the controller is configured to provide a notification, in response to a problem with the window shade system, wherein the notification includes an error code (Berman: paragraph [0085]). Berman fails to disclose it includes a serial number for the motor. However, it is known that motors contain specific serial numbers to identify the motors and would be information gathered from a diagnostic report. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have modified the notification to include an error code and a serial number for the motor to identify the motor and the problem with the motor to allow a user to fix or replace the motor.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berman and Canada and Li, as applied in claim 1 above, in further view of Adreon (US 2016,0017656).
Regarding claim 15, Berman as modified with Canada and Li, Berman discloses the shade has a hembar and Canada discloses providing an accelerometer, but not specifically an accelerometer on a hembar. However, Adreon discloses a window covering system having an accelerometer configured to acquire data from around the window shade system (Adreon: paragraph [0087]) to decide whether a foreign object exists in the intended path of travel. Accordingly it would have been obvious to one having ordinary skill in the art at the time of effective filing to add the accelerometer of Adreon to the system of Berman to detect foreign object that exist in the intended path of travel of the window shade to protect the shade from damage.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Berman and Canada and Li, as applied in claim 1 above, in further view of Hall (US 2018/0016840).
Regarding claim 17, Berman as modified with Canada and Li fail to specifically teach further comprising at least one of an anemometer, a current detector, an encoder or a kill switch, in communication with the controller.  However, Hall teaches a system having at least one of an anemometer (Hall: 407; Fig. 4A-B; paragraph [0036]), a current detector, an encoder, or a kill switch, in communication with a controller (403; paragraph [0035]). The controller (403) instructs the motor to adjust the window covering based on airflow detected. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have added the anemometer of Hall to the system of Berman to adjust the window shade based on the airflow detected within the room.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection have been necessitated by the newly added limitations not previously presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634